Appeal by petitioner from an order of the County Court, Suffolk County, dated January 8, 1976, which denied his application for a conditional release from the Central Islip Psychiatric *988Center on the ground that he had failed to prove by a fair preponderance of the evidence that he could be released without danger to himself or others (see CPL 330.20, subd 3). By order dated January 24, 1977, this court .reversed the order, holding that the burden of proof should have been placed on the commissioner and remanded the proceeding to the County Court for further proceedings. On December 19, 1977 the Court of Appeals reversed the order of this court, held that the burden of proof had been properly placed on petitioner, and remitted the proceeding to this court for a review of the facts (Matter of Lublin v Central Islip Psychiatric Center, 43 NY2d 341, revg 56 AD2d 1).* Order affirmed, without costs or disbursements. The findings of the County Court are supported by the evidence. Hopkins, J. P., Damiani, Titone, Shapiro and Margett, JJ., concur. [85 Misc 2d 48.]

 The order of this court also disposed of four other orders of the County Court; those orders are not presently before this court.